The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (2019/0259822) in view of Park et al. (2016/0322453), Lee et al. (2018/0240855) and Lee (KR 10-2016-0002584, provided as IDS on 05/15/2020).Regarding claim 15, Jeon et al. teach in figure 15 and related text a display device comprising: 
a substrate 110; 
a driving transistor 250 on the substrate and comprising a first active layer 130 and a first gate electrode 170; 
a first switching transistor 255 comprising a second active layer 135, the second active laver being disposed on a layer (150 or 135) that is different from a layer on which the first active layer is positioned, and a second gate electrode 175; 
a second switching transistor 260 comprising a third active layer 140, the third active laver being disposed on a layer that is different from the layer (150 or 140) on which the second active layer is positioned, and a third gate electrode 180; 
a first gate insulating layer 150 between the second active layer 135 and the second gate electrode 175; 
a second gate insulating layer 150 between the third active layer 140 and the third gate electrode 180; and 
a third gate insulating layer 150 between the first active layer 130 and the first gate electrode 170.
 
Jeon et al. do not teach that a first distance between the first active layer and the first gate electrode is greater than a second distance between the second active layer and the second gate electrode, and do not teach that in an upward direction from the substrate, the first active laver is above the first gate electrode, and the third gate electrode is at a higher level than the third active layer.
In other words, Jeon et al. do not teach that the gate insulating layer of the driving transistor is greater than the gate insulating layer of the first switching transistor, and do not teach using bottom gate transistors.

Park et al. teach in figure 3 and related text that the gate insulating layer 120, 130 of the driving transistor 115 is greater than the of the gate insulating layer 120 of the first switching transistor 110.
Lee et al. teach in figure 1 and related text a bottom gate switching transistor 140.
Lee teaches in figure 7i and related text a bottom gate driving transistor DT.

Lee et al., Lee, Park et al. and Jeon et al. are analogous art because they are directed to light emitting display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeon et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the gate insulating layer of the driving transistor greater than the of the gate insulating layer of the first switching transistor, such that a first distance between the first active layer and the first gate electrode is greater than a second distance between the second active layer and the second gate electrode, as taught by Park et al., and to use bottom gate transistors, as taught by Lee et al. and Lee, in Jeon et al.’s device, in order to adjust the current flow in the driving and switching transistors and in order to be able to use the device in an application which requires lower driver current.

Regarding claim 16, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second distance greater than a third distance between the third active layer and the third gate electrode, in prior art’s device in order to be able to use the device in an application which requires different switching capabilities by adjusting the current flow in the two switching transistors.

Regarding claim 17, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first active layer and the third active layer each comprise an oxide semiconductor, and the second active layer comprises polysilicon, in prior art’s device in order to adjust the device characteristics, as is well-known in the art, by adjusting the required electron mobility and the on/off ratio of the different transistors according to the requirements of the application at hand.

Regarding claim 18, the first gate electrode, the first active layer, the third gate electrode, and the third active layer are each at a higher level than the first gate insulating layer in prior art’s device.

Regarding claim 20, in prior art’s device, the second gate insulating layer is also between the first gate electrode and the first active layer.

Regarding claim 21, in prior art’s device, the third gate insulating layer is between the second gate insulating layer and the first active layer.


Allowable Subject Matter
Claims1-4, 11-14 and 26 are allowed.


Response to Arguments
1.	Applicants argue that “in suggesting the combination of Jeon and Park, the Office action does not appear to point to any excerpt in either reference that would give those of ordinary skill in the art any apparent reason to increase the distance between the relevant layers of Jeon (e.g., to increase the distance between the active layer 130 and the gate electrode 170 of the driving transistor 250 of Jeon)”. 

1.	It is well known in the art that thicker gate dielectric provides better protection to the device.

2.	Applicants argue that “Nothing in Park appears to suggest to those of ordinary skill in the art that there would be any tangible benefit to having an additional insulating layer in the middle of the driving transistor of Jeon, but not in the middle of the switching transistor of Jeon”. 

2.	It is well known in the art that driving transistors have high mobility and thus have low energy consumption and high reliability. On the other hand, switching transistors have a short ON period and maintains a long OFF period (see e.g. Choi 2020/0209697).
It is further known in the art that

3.	Applicants argue that “Absent such apparent reason for modifying Jeon to have the "distance difference" of Park, the obviousness rejection appears to be the product of "picking and choosing" from "isolated disclosures" in the prior art references in order to sustain an obviousness rejection, which amounts to impermissible hindsight”. 

3.	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As discussed above, 


4.	Applicants argue that “Jeon not only seemingly fails to proffer any apparent reason for the alleged modification, but in fact may actually discourage those of ordinary skill in the art from increasing the distance between the active layer 130 and the gate electrode 170 of the driving transistor 250 of Jeon. For example, the specific position and structure of the driving transistor 250 of Jeon appears to have been selected by the Jeon inventors to reduce the change to the threshold voltage of the driving transistor 250 and improve its reliability that may otherwise be impacted by the "electric charges". See Jeon, par. [0045]”.

4.	The citation in paragraph [0045] does not explicitly recite any passage which would discourage an artisan from increasing the distance between the active layer 130 and the gate electrode 170 of the driving transistor 250 of Jeon.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






O.N.								/ORI NADAV/
9/23/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800